Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 17-36 are pending and the subject of this FINAL Office Action. This is the first action on the merits.  
This is a continuation of applicant's earlier Application No 16/183107.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Objection to Claims
Claims 34-35 are objected to for reciting “the population of adaptors according to claim 27.”  This should be corrected to “the kit according to claim 27.”

Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 17-26 are rejected under 35 U.S.C. § 102(a) as being anticipated by HENDRICKSON (US 2012/0244525, published 09/27/2012, effective filing date 07/19/2010).
	As to claims 17-19 and 24-26, HENDRICKSON teaches a stem-loop oligonucleotide comprising an intramolecular inverted repeat, a loop, and a cleavable base or sequence comprising deoxyuridine, an abasic site, or hexaethylene glycol (stem-loop adaptor with cleavage site x/1 can be dU or other modified bases in loop; Figs. 1-2 and paras. 0010-0013, 0032 & 0043), wherein the inverted repeat includes a barcode (barcodes “may be located in the loop region or in the double-stranded region [i.e. stem, or inverted repeat region] of the loop adapter”; Fig. 1 and paras. 0054-58).

    PNG
    media_image1.png
    326
    622
    media_image1.png
    Greyscale

Further, HENDRICKSON teaches multiple/population of adaptors (plural “adapters” for library preparation with multiple DNA fragments; paras. 0010, 0038 & 0047 and throughout).
	As to claims 20 and 25, HENDRICKSON teaches barcodes are known, and can be identical or not identical between adaptors (paras. 0054-58).
	As to claims 21-22 and 32-33, HENDRICKSON teaches that the loop adaptor may become phosphorylated by T4 kinase, implying that the adapter is not phosphorylated before T4 kinase treatment (para. 0049, for example).  The same paragraph states the 5’ ends may be adenylated instead of phosphorylated.
	As to claims 23-24 and 34-35, the Specification fails to define replication stops, thus any cleavable site as in claim 30 fulfills this requirement.  HENDRICKSON teaches cleavable site in the loop (x in Fig. 1).  This is consistent with the instant specification which at Figure 2 shows that the cleavable base (e.g. dU) in the loop is a replication stop.
	The Office is not persuaded of error by Applicants’ arguments in the Reply filed 07/13/2020 because the claims are directed to oligonucleotide adapter products that are taught in the prior art.  Specifically, Applicants argue that HENDRICKSON teaches methods  of using 5’-phosphorylation for ligating adapters, and adenylation which “may still add a 5' phosphate to the 5' end of the adaptor,” “[f]or example, adenosine monophosphate (AMP) molecules used in adenylation include a phosphate” (emphasis added).  However, the method of HENDRICKSON is irrelevant to the products taught in HENDRICKSON which include adenylated 5’-ends.  To this end, claims as amended state “the 5' end of the double-stranded oligonucleotide adaptor lacks a phosphate,” which means the 5’-end (or last chemical group on the 5’ end) lacks a phosphate.  Adenylation replaces the last phosphate on the 5’-end with the following chemical group:

    PNG
    media_image2.png
    227
    496
    media_image2.png
    Greyscale

(GeneLink, Adenylation-5' (rApp), available at http://www.genelink.com/newsite/products/mod_detail.asp?modid=151, accessed 09/14/2020).  Thus, when HENDRICKSON teaches 5’ adenylation, HENDRICKSON in fact teaches the 5’-end lacks a phosphate.
	This conclusion is further bolstered by the fact HENDRICKSON repeatedly contrasts 5’-end phosphorylation with adenylation.  In other words, HENDRICKSON makes clear that adenylation is understood as the opposite of 5’-end phosphorylation; in other words, the 5’-end lacks a phosphate.
	As to barcoding, HENDRICKSON specifically states that “[a] barcode can be assigned to identify specific samples, experiments or lots”; and “[b]arcode sequences may be at least 2 nucleotides in length and generally no more than about 15 nucleotides in length” which “provides resolution for 24-154 different libraries in a single mixture” (para. 0056).  In other words, “24-154 different libraries in a single mixture” to allow identification of multiple samples, multiple experiments or multiple target molecules.  Thus, HENDRICKSON in fact teaches 24-154 unique barcodes in a single mixture that differ in sequence from unique barcodes of other adaptors of the population to allow identification of multiple samples, multiple experiments or multiple target molecules.
	Furthermore, the claims do not contain any special sequences for the claimed barcodes such that they are distinguishable from barcodes of the prior art used for any purpose.  Thus, any two or more adapters with two different barcode sequences of any length would meet the claimed barcodes.
	In sum, HENDRICKSON anticipates the above claims because HENDRICKSON clearly teaches each element of the claims.

Claim Rejection - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 27-36 are rejected under 35 U.S.C. § 103(a) as being unpatentable over HENDRICKSON, in view of ANDERSON (US 2016/0208322, published 07/21/2016, effective filing date 05/20/2011).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to apply familiar barcoded primers to add another barcode to the ligated adapters of HENDRICKSON based on the design needs with a reasonable expectation of success.
Specifically, as to hairpin barcode adapters, HENDRICKSON teaches as much as explained above.
	As to claims 32-33, HENDRICKSON teaches that the loop adaptor may become phosphorylated by T4 kinase, implying that the adapter is not phosphorylated before T4 kinase treatment (para. 0049, for example).  The same paragraph states the 5’ ends may be adenylated instead of phosphorylated.
	As to claims 34-35, the Specification fails to define replication stops, thus any cleavable site as in claim 30 fulfills this requirement.  HENDRICKSON teaches cleavable site in the loop (x in Fig. 1).  This is consistent with the instant specification which at Figure 2 shows that the cleavable base (e.g. dU) in the loop is a replication stop.
HENDRICKSON does not explicitly teach a primer that hybridizes to the hairpin adapter and also contains a barcoded tail.
However, ANDERSON demonstrates that adding another barcode by tailed primer was routinely performed.  For example, ANDERSON teaches that multiple barcodes can be added (Figs. 1 & 3-4) by tailed primers and/or ligation adapters because ligation and amplification were known adapter-addition substitutes (paras. 0244, 0246, 0265, 0310, 0429, 0512-13), including 3’ sequences that hybridize to barcode sequences already added (paras. 0045 & 0052).  This combinatorial barcoding allows one to trace the chamber (e.g. row and column of array) or mixture where the reactions occur, for example (paras. 0260, 0276, 0378 & 0589).  Furthermore, the Specification acknowledges that the prior art teaches this combinatorial barcoding technique for Ion Torrent (Fig. 1 as explained in para. 0045).  In other words, a skilled artisan would have been motivated to apply combinatorial barcoding principle using known ligation and primer-adapter techniques.
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to use barcoded primers to add additional barcodes onto ligated adapters in order to achieve combinatorial barcoding according to design needs with a reasonable expectation of success.
	The Office is not persuaded of error by Applicants’ arguments in the Reply filed 07/13/2020 because a PHOSITA with ordinary creativity and common sense would be motivated to apply different barcodes to different adapters in order to track different samples, targets, etc. as taught throughout the prior art.  For example, HENDRICKSON specifically states that “[a] barcode can be assigned to identify specific samples, experiments or lots”; and “[b]arcode sequences may be at least 2 nucleotides in length and generally no more than about 15 nucleotides in length” which “provides resolution for 24-154 different libraries in a single mixture” (para. 0056).  In other words, “24-154 different libraries in a single mixture” to allow identification of multiple samples, multiple experiments or multiple target molecules.  Thus, HENDRICKSON in fact teaches 24-154 unique barcodes in a single mixture that differ in sequence from unique barcodes of other adaptors of the population to allow identification of multiple samples, multiple experiments or multiple target molecules.
	Similarly, ANDERSON demonstrates that adding another barcode by tailed primer was routinely performed.  For example, ANDERSON teaches that multiple barcodes can be added (Figs. 1 & 3-4) by tailed primers and/or ligation adapters because ligation and amplification were known adapter-addition substitutes (paras. 0244, 0246, 0265, 0310, 0429, 0512-13), including 3’ sequences that hybridize to barcode sequences already added (paras. 0045 & 0052).  This combinatorial barcoding allows one to trace the chamber (e.g. row and column of array) or mixture where the reactions occur, for example (paras. 0260, 0276, 0378 & 0589).  Furthermore, the Specification acknowledges that the prior art teaches this combinatorial barcoding technique for Ion Torrent (Fig. 1 as explained in para. 0045).  In other words, a skilled artisan would have been motivated to apply combinatorial barcoding principle using known ligation and primer-adapter techniques
	Furthermore, the claims do not contain any special sequences for the claimed barcodes such that they are distinguishable from barcodes of the prior art used for any purpose.  Thus, any two or more adapters with two different barcode sequences of any length would meet the claimed barcodes.
	In sum, the claims remain rejected as obvious because combinatorial barcoding using generic barcoding schemes to track multiple samples, targets, etc. was well within the purview of a skilled artisan at the time of the invention.

Conclusion
No claims are allowed.
This is a continuation of applicant's earlier Application No 16/183107.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637